Citation Nr: 1536696	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-23 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  The appellant is the Veteran's adult son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 denial of the benefit on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran died in October 1983 due to service-connected disability.

2.  The appellant, the adult son of the Veteran, was born in September 1974.

3.  At the time VA received a claim for DEA benefits from the appellant in September 2012, he was beyond his 31st birthday; he did not serve on duty in the Armed Forces, or was he ordered to active duty or involuntarily ordered to full-time National Guard duty after September 10, 2001.


CONCLUSION OF LAW

The criteria for eligibility for DEA benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041(g)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise an appellant of the evidence necessary to substantiate his/her claim for benefits and that VA shall make reasonable efforts to assist an appellant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

Because the current claim is limited to statutory interpretation, the notice provisions do not apply.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Further, it involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Basic eligibility for DEA benefits is established in one of several ways, including being a child of a Veteran with permanent and total disability or who has died of a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021(a), (b).  The basic beginning date for the utilization of DEA benefits by an eligible child of a Veteran is either his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date.  38 C.F.R. § 21.3041(a).  This beginning date may be tolled (i.e. delayed) in certain situations, including when the Veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years of age.  38 C.F.R. § 21.3041(b)(2)(ii).  The basic ending date for DEA benefits is the child's 26th birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(c).  However, if the effective date of the permanent and total disability rating, or notification of the rating, occurs when the child is between the ages of 18 and 26, the ending date will be 8 years from such effective date or date of notification, whichever is more advantageous to the child.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(d)(1).  The ending date can be extended if, among other things, the child suspends his or her program due to conditions determined by VA to have been beyond her control; for example, if immediate family obligations beyond her control require her to take employment, or pursuit of her program is precluded because of her own illness, or she is ordered to active military duty or involuntarily ordered to full-time National Guard duty.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 20.3041(g), 21.3043.

No person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran's being permanently and totally disabled by service-connected disability.  38 C.F.R. § 21.3040(c).  Further, no person is eligible for educational assistance beyond his or her 31st birthday, except as provided under 38 C.F.R. § 21.3041(g)(2). In no event may educational assistance be provided after the period of entitlement has been exhausted.

In this case, the appellant is attempting to obtain education benefits for his educational expenses beginning in 2012.  The record shows that he was born in September 1974.  At the time VA received a claim for DEA benefits from the appellant in September 2012, he was beyond his 31st birthday.  Although in circumstances where the child is beyond his 31st birthday and serves on duty in the Armed Forces, or was ordered to active duty or involuntarily ordered to full-time National Guard duty after September 10, 2001, VA may extend the period of eligibility.  38 U.S.C.A. § 3512(a)(5), (h); 38 C.F.R. §§ 21.3041(c), (h).  However, the appellant does not fall within this exception and there are no other provisions for extending the period of eligibility.

The Veteran died in 1983.  In his March 2013 notice of disagreement, the appellant acknowledged that he filed his claim after his 31st birthday.  In 1997, when his mother first learned that VA benefit had been established that could possibly result in education benefits, the appellant had started a career in law enforcement and a family.  After his children had grown, he decided to attend college to further his career.  The appellant contends that he was not informed of his possible eligibly for education benefits prior to his 31st birthday.  Although the Board is sympathetic to the appellant's contentions, it is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant DEA benefits under Chapter 35.  The Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, the Board finds that the appellant is simply not eligible to receive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to DEA benefits under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


